Matter of Kaylynn M. (2016 NY Slip Op 06435)





Matter of Kaylynn M.


2016 NY Slip Op 06435


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Tom, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


1787

[*1]In re Kaylynn M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Victoria Scalzo of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about January 7, 2015, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion when it denied appellant's motion to convert the juvenile delinquency petition into a person in need of supervision petition (see e.g. Matter of Diana P., 49 AD3d 390 [1st Dept 2008]). The record demonstrates that the underlying incident had a violent component, that appellant had a history of arrests, juvenile delinquency adjudications and noncompliance with supervision, that she used drugs and alcohol, that she was frequently truant, and that she often broke curfew. These factors outweighed some recent improvement in appellant's behavior during the pendency of the case. Furthermore, a juvenile delinquency adjudication was necessary to ensure appellant's compliance with treatment. "[T]he irony is presented that while the court may direct the PINS youth not to abscond, the statutory [*2]authority constraining the court essentially precludes an effective remedy should the youth abscond" (Matter of Edwin G., 296 AD2d 7, 11 [1st Dept 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK